DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered. 
Response to Amendment
The amendment filed 07/16/2020 has been entered.
Status of Claims
Claims 1-3, 6, 8, 9-12, 15 and 17-20 have been amended. Claims 1-20 are currently pending in the application and have been examined.
Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive. Please see reasons below.
Claim Rejections 35 U.S.C. § 101:
	Applicant submits on page 7 of the remarks that the claims do not recite any abstract idea and are directed to a practical application. Examiner respectfully disagrees and notes that the present claims do not integrate the judicial exception into a practical application in a matter 
Claim Rejections 35 U.S.C. § 103:
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-20, the independent claims (claims 1, 10 and 19) are directed, in part, to a system, a method and a computer program product for determining security risk levels based on received sensor information. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-9 are directed to a system which falls under the statutory category of a machine, claims 10-18 are directed to a method comprising a series of steps which falls under the category of a process, claims 19-20 are directed to a computer program product which falls under the category of a machine. However, these claim elements are considered to be abstract ideas because they are directed to a mental process including an observation or evaluation. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed in part to receiving sensor information from a first and second sensor via a wireless interface; determining security risk level based on the received information; transmitting location information; in response to the location information, receiving a second security risk level; based on the first and second security risk level, determining, a security risk event has occurred; recording data related to the security risk event in memory; . If a claim limitation, under its broadest reasonable interpretation, covers observations or evaluations, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a “processor”, a “wide area network radio”, “a wireless interface”, a “computer-readable storage medium”, a “system”, and memory, to perform the claim steps. These additional elements in both steps are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. The claim also recites: “a fist sensor” and “a second sensor”, these additional elements are considered insignificant extra solution activity, specifically representing mere data gathering, by obtaining the values that are necessary for use of the judicial exception and is recited at a high level of generality that it does not impose meaningful limits on the claims. See MPEP 2106.05(g). Examiner looks to Applicant’s specification in at least figures 9-10 and related text, [0095-0096]; [0103]; [0105]; [0123-0124] to understand that the invention may be implemented in a generic environment that “The computing devices 300, 907, 140 may include general purpose personal computers (including, merely by way of example, personal computers, and/or laptop computers running various versions of Microsoft Corp.'s Windows® and/or Apple Corp.'s Macintosh® operating systems) and/or workstation computers running any of a variety of commercially-available UNI9@ or other operating systems. These computing devices 300, 907, 140 may also have any of a variety of applications, including for example, database client and/or server applications, and web browser applications. Alternatively, the computing devices 300, 907, 140 may be any other electronic device, such as a thin-client computer, Internet-enabled mobile telephone, an LTU, and/or personal digital assistant, capable of communicating via a network 136, sending or receiving logistics information or commands, and/or displaying and navigating web pages or other types of electronic documents. Although the exemplary computer environment 901 is shown with three computing devices, any number of user computers or computing devices may be supported. Environment 901 further includes a network 136. The network 136 may can be any type of network familiar to those skilled in the art that can support data communications using any of a variety of commercially-available protocols, including without limitation SIP, TCP/IP, SNA, IPX, AppleTalk, and the like. Merely by way of example, the network 136 maybe a local area network ("LAN"), such as an Ethernet network, a Token-Ring network and/or the like; a wide-area network; a virtual network, including without limitation a virtual private network ("VPN"); the Internet; an intranet; an extranet; a public switched telephone network ("PSTN"); an infra-red network; a wireless network (e.g., a network operating under any of the IEEE 802.9 suite of protocols, the Bluetooth@ protocol known in the art, and/or any other wireless protocol); and/or any combination of these and/or other networks.”; “Moreover, as disclosed herein, the term "storage medium" may represent one or more devices for storing data, including read only memory (ROM), random access memory (RAM), magnetic RAM, core memory, magnetic disk storage mediums, optical storage mediums, flash memory devices and/or other machine readable mediums for storing information.”; “Examples of the processors 1023 as described herein may include, but are not limited to, at least one of Qualcomm® Snapdragon® 800 and 801, Qualcomm® Snapdragon® 620 and 615 with 4G LTE Integration and 64-bit computing, Apple® A7 processor with 64-bit architecture, Apple® M7 motion coprocessors, Samsung® Exynos® series, the Intel® CoreTM family of processors, the Intel® Xeon® family of processors, the Intel® AtomTM family of processors, the Intel Itanium@ family of processors, Intel® Core® i5-4670K and i7-4770K 22nm Haswell, Intel@ Core@ i5-3570K 22nm Ivy Bridge, the AMD@ FXTM family of processors, AMD@ FX-4300, FX-6300, and FX-8350 32nm Vishera, AMD® Kaveri processors, Texas Instruments® Jacinto C6000TM automotive infotainment processors, Texas Instruments® OMAPTM automotive-grade mobile processors, ARM® CortexTM-M processors, ARM® Cortex- A and ARM926EJ-STM processors, other industry-equivalent processors, and may perform computational functions using any known or future-developed standard, instruction set, libraries, and or architecture.”; “The sensors 1043 may include one or more of, but is not limited to, an orientation sensor, an odometry sensor, an infrared (IR) sensor, a motion sensor, a vibration or shock sensor, an environmental sensor, and/or other sensors or sensor systems. Some sensor group or types may comprise sensors configured to collect data relating to the environment around the LTU 300. Examples of environmental sensors may include, but are not limited to, oxygen/air sensors, temperature sensors, humidity sensors, light/photo sensors, pressure sensors, and more. Examples of other sensors may include, but are not limited to, infrared sensors, motion sensors, wireless network sensors, camera (or image) sensors, audio sensors, and more.” Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and they are mere instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). The claim is directed to an abstract idea.
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. The additional elements do not provide significantly more to the abstract idea. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. The invention is not directed to a technical improvement.    When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2-9, 11-18 and 20 are not directed any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Dependent claims 5 and 14 (type of sensor) are adding additional elements by specifying the one or more types of sensors, these claim limitations are considered mere data gathering.  Dependent claims 2-3, 11-12 and 20 (security risk level); 4 and 13 (location); 6-7 and 15-16 (security risk event); 8-9 (specific order of gathering data) and 18 (sensor information) further refine the abstract idea and do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-7, 10-13, 15-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2017/0191847 (hereinafter; Chintakindi), in view of US Pub. No. 2014/0162219 (hereinafter; Stankoulov).
Regarding claim 1, Chintakindi discloses: 
A computer system comprising: a processor; a wide-area network radio; a first sensor; [e.g. Chintakindi [0020]: mobile devices that may travel within vehicles, or devices outside of vehicles that are configured to receive and process vehicle and other sensor data.]
a wireless interface in communication with a second sensor; [e.g. Chintakindi [0020]: vehicle-based devices, (e.g., on-board vehicle computers, short-range vehicle communication systems, sensors and telematics devices). The network connections depicted in FIG. 1 include a local area network (LAN) 125 and a wide area network (WAN) 129, and a wireless telecommunications network 133.]
and a computer-readable storage medium storing computer-readable instructions which, when executed by the processor, cause the processor to perform: [e.g. Chintakindi [0017-0018]: a computer program product stored by one or more computer-readable storage media having computer-readable program code, or instructions, embodied in or on the storage media. Any suitable computer readable storage media may be utilized, including hard disks, CD-ROMs, optical storage devices, magnetic storage devices, and/or any combination thereof. The computing device 101 may have a processor 103 for controlling overall operation of the computing device 101 and its associated components, including RAM 105, ROM 107, input/output module 109, and memory unit 115.]
receiving first information from the first sensor, wherein the first information relates to movement of a vehicle; [e.g. Chintakindi [0024]: The vehicle sensors 212 may sense driving data, such speed, acceleration, rotation, braking, etc.]
based on the received first information, activating the second sensor receiving second information from the second sensor via the wireless interface, [e.g. Chintakindi [0028]: The multi-dimensional risk score generation computer 251 may analyze data received from various data sources and initiate communication with and/or retrieve data from   the vehicle data source 210, mobile computing device 214, real time data source 220, historical data source 230 wirelessly, or by way of separate computing systems over one or more computer networks (e.g., the Internet).] wherein the second sensor is an external sensor; [e.g. Chintakindi [0020]: Multi-dimensional risk score generation computing device 101, and related terminals/devices 141 and 151, may include devices installed in vehicles, mobile devices that may travel within vehicles, or devices outside of vehicles that are configured to receive and process vehicle and other sensor data. Thus, the computing device 101 and terminals/devices 141 and 151 may each include personal computers (e.g., laptop, desktop, or tablet computers), servers (e.g., web servers, database servers), vehicle-based devices (e.g., on-board vehicle computers, short-range vehicle communication systems, sensors and telematics devices), or mobile communication devices (e.g., mobile phones, portable computing devices, and the like), and may include some or all of the elements described above with respect to the computing device 101. The network connections depicted in FIG. 1 include a local area network (LAN) 125 and a wide area network (WAN) 129, and a wireless telecommunications network 133, but may also include other networks.]
after transmitting the location information to the server, receiving a second security risk level from the server in response to the location information, wherein the second security risk level is associated with historical data associated with the location information; [e.g. Chintakindi [0005]: The data source device may comprise a data source computer and a database storing historical data or real time data associated with a plurality of segments of road. The map data processing device may determine a segment of road associated with the geographical location and receive, from the data source device, one or more of the historical data or real time data for the segment of road. [0018]: The multi-dimensional risk score generation computing device or system is configured to generate one or more multi-dimensional risk scores. [0023] and Fig. 2: The multi-dimensional risk score generation system 200 may include vehicle data source and historical data source.]
Although Chintakindi discloses a plurality of sensors for receiving information related to the movement of a vehicle, Chintakindi does not specifically disclose multiple security risk levels based on the sensors data. However, Stankoulov discloses the following limitations:
determining a first security risk level based on first sensor data from the received first information and based on second sensor data from the received second information; [e.g. Stankoulov Fig. 1, [0007], [0008], [0009]: The system includes: a vehicle sensor module adapted to receive data from a set of sensors that each measure a driving characteristic associated with a vehicle.] 
determining the first security risk level is at a heightened security risk level; [e.g. Stankoulov Fig. 5, [0085-0087]: The warning level curve 530 may represent a warning level for various sensed parameters. The critical warning level curve may indicate an upper level of various unsafe driving behaviors.] 
in response to determining the first security risk level is at the heightened security risk level, transmitting location information to a server via the wide-area network radio; [e.g. Stankoulov discloses a positioning engine in communication with the warning module. [0048]: The driver behavior engine may be adapted to communicate with vehicle sensor module 255, profile database 210, map data access module 220, positioning engine 225, path prediction engine 230, warning module 235, user interface module 240, and/or event logging engine 245. [0092-0093]: The vehicle’s current matched position 650 may be determined by the positioning engine 225 based on information received from the vehicle sensor module 255 and map data access module 220. [0120-0121] disclose a process to provide a warning, and receive  data from a positioning engine.] 
based on the first risk level and the second security risk level, determining a security risk event has occurred [e.g. Stankoulov [0079]: Each event log data element 440 may include an event log ID, driver ID, vehicle profile ID, location, event type, event description, an optional sensor log, and/or other sub-elements. The event log may store information regarding various driving events (e.g., turning hazards, exceeding posted speed limits, etc.).]
and based on the determination that the security risk event has occurred, recording sensor data collected prior to and following the security risk event in memory. [e.g. Stankoulov discloses an event logging engine in [0047-0048], [0056]: the event logging engine may record received information including vehicle sensor information, map information, warning information, driver behavior information, environmental information, and/or other appropriate information. [0079]: Each event log data element 440 may include an event log ID, driver ID, vehicle profile ID, location, event type, event description, an optional sensor log, and/or other sub-elements. The event log may store information regarding various driving events (e.g., turning hazards, exceeding posted speed limits, etc.).]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the plurality of sensors and wireless interface of Chintakindi with the driver behavior engine adapted to receive information from the vehicle sensor module and the map data access module in order to monitor and evaluate driver performance based on the received information (Stankoulov abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.  
Regarding claims 2, 11 and 20, Chintakindi discloses:
The computer system of claim 1, wherein the historical data comprises accident data associated with the location information. [e.g. Chintakindi Fig. 5G, [0180], [0185], [0193], [0197]: Each location may have accident hot spot data, which may comprise, for example: a total number of accidents, a severity, a time of day.]  
Regarding claims 3 and 12, Chintakindi discloses:
The computer system of claim 1, wherein the historical data comprises one or more of traffic data, historical theft data, and police data. [e.g. Chintakindi [0035]: Peer traffic data may also comprise data indicating a deviation from historic traffic speeds. [0120]: the location data structure 512 may comprise historical traffic volume data.]  
Regarding claims 4 and 13, Chintakindi discloses:
The computer system of claim 1; the method of claim 10, further comprising generating the location information via one of a GPS and the wide-area network radio. [e.g. Chintakindi [0024-0025]: The vehicle sensors 212 may include a location determining device, such as a Global Positioning System (GPS) device, a cellular device, etc., for determining a geographical location of the vehicle 210.]
Regarding claims 6 and 15, Chintakindi discloses: 
The computer system of claim 1, wherein the security risk event is or more of a stopping of the vehicle, a change in a load of the vehicle, a light detection, an opening of a door, and a particular noise pattern. [Chintakindi [0024-0025]: The vehicle sensors 212 may sense driving data, such as speed, acceleration, rotation, braking, etc.]    
Regarding claims 7 and 16, Chintakindi discloses:
The computer system of claim 1, wherein the security risk event is associated with risky driver behavior. [e.g. Chintakindi [0139]: Driver behavior data structure 518 may comprise, for example: age, gender, driving history, driving habits, driving score, driver risk score, driver risk threshold, driver risk cost.]   
Regarding claims 10, Chintakindi discloses:
A method comprising: receiving, by a processor of a computer system, first information from a first sensor of the computer system, [e.g. Chintakindi [0020]: mobile devices that may travel within vehicles, or devices outside of vehicles that are configured to receive and process vehicle and other sensor data.] wherein the first information relates to movement of a vehicle; [e.g. Chintakindi [0024]: The vehicle sensors 212 may sense driving data, such speed, acceleration, rotation, braking, etc.]
based on the received first information, activating, by the processor, a second sensor via a wireless interface of the computer system; [e.g. Chintakindi [0028]: The multi-dimensional risk score generation computer 251 may analyze data received from various data sources and initiate communication with and/or retrieve data from   the vehicle data source 210, mobile computing device 214, real time data source 220, historical data source 230 wirelessly, or by way of separate computing systems over one or more computer networks (e.g., the Internet).]
receiving, by the processor, second information from the second sensor via the wireless interface of the computer system; [e.g. Chintakindi [0028]: The multi-dimensional risk score generation computer 251 may analyze data received from various data sources and initiate communication with and/or retrieve data from   the vehicle data source 210, mobile computing device 214, real time data source 220, historical data source 230 wirelessly, or by way of separate computing systems over one or more computer networks (e.g., the Internet).]
after transmitting the location information to the server, receiving, by the processor, a second security risk level from the server in response to the location information, wherein the second security risk level is associated with historical data associated with the location information; [e.g. Chintakindi [0005]: The data source device may comprise a data source computer and a database storing historical data or real time data associated with a plurality of segments of road. The map data processing device may determine a segment of road associated with the geographical location and receive, from the data source device, one or more of the historical data or real time data for the segment of road. [0018]: The multi-dimensional risk score generation computing device or system is configured to generate one or more multi-dimensional risk scores. [0023] and Fig. 2: The multi-dimensional risk score generation system 200 may include vehicle data source and historical data source.]
Although Chintakindi discloses a plurality of sensors for receiving information related to the movement of a vehicle, Chintakindi does not specifically disclose multiple security risk levels based on the sensors data. However, Stankoulov discloses the following limitations:
determining, by the processor, a first security risk level based on first sensor data from the received first information and based on second sensor data from the received second information; [e.g. Stankoulov Fig. 1, [0007], [0008], [0009]: The system includes: a vehicle sensor module adapted to receive data from a set of sensors that each measure a driving characteristic associated with a vehicle.]
determining, by the processor, the first security risk level is at a heightened security risk level; [e.g. Stankoulov Fig. 5, [0085-0087]: The warning level curve 530 may represent a warning level for various sensed parameters. The critical warning level curve may indicate an upper level of various unsafe driving behaviors.] 
in response to determining the first security risk level is at the heightened security risk level, transmitting, by the processor, location information to a server via a wide-area network radio of the computer system; [e.g. Stankoulov discloses a positioning engine in communication with the warning module. [0048]: The driver behavior engine may be adapted to communicate with vehicle sensor module 255, profile database 210, map data access module 220, positioning engine 225, path prediction engine 230, warning module 235, user interface module 240, and/or event logging engine 245. [0092-0093]: The vehicle’s current matched position 650 may be determined by the positioning engine 225 based on information received from the vehicle sensor module 255 and map data access module 220. [0120-0121] disclose a process to provide a warning, and receive  data from a positioning engine]
based on the first risk level and the second security risk level, determining, by the processor, a security risk event has occurred; [e.g. Stankoulov [0079]: Each event log data element 440 may include an event log ID, driver ID, vehicle profile ID, location, event type, event description, an optional sensor log, and/or other sub-elements. The event log may store information regarding various driving events (e.g., turning hazards, exceeding posted speed limits, etc.).]
and based on the determination that the security risk event has occurred, recording, by the processor, sensor data collected prior  to and following the security risk event in memory. [e.g. Stankoulov discloses an event logging engine in [0047-0048], [0056]: the event logging engine may record received information including vehicle sensor information, map information, warning information, driver behavior information, environmental information, and/or other appropriate information. [0079]: Each event log data element 440 may include an event log ID, driver ID, vehicle profile ID, location, event type, event description, an optional sensor log, and/or other sub-elements. The event log may store information regarding various driving events (e.g., turning hazards, exceeding posted speed limits, etc.).]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the plurality of sensors and wireless interface of Chintakindi with the driver behavior engine adapted to receive information from the vehicle sensor module and the map data access module in order to monitor and evaluate driver performance based on the received information (Stankoulov abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.  
Regarding claim 19, Chintakindi discloses:
A computer program product comprising: a non-transitory computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code configured, when executed by a processor of a computer system, to: [e.g. Chintakindi [0017-0018]: a computer program product stored by one or more computer-readable storage media having computer-readable program code, or instructions, embodied in or on the storage media. Any suitable computer readable storage media may be utilized, including hard disks, CD-ROMs, optical storage devices, magnetic storage devices, and/or any combination thereof. The computing device 101 may have a processor 103 for controlling overall operation of the computing device 101 and its associated components, including RAM 105, ROM 107, input/output module 109, and memory unit 115.]
receive first information from a first sensor the computer system, wherein the first information relates to movement of a vehicle; [e.g. Chintakindi [0024]: The vehicle sensors 212 may sense driving data, such speed, acceleration, rotation, braking, etc.]
based on the received first information, activating, by the processor, a second sensor via a wireless interface of the computer system; [e.g. Chintakindi [0028]: The multi-dimensional risk score generation computer 251 may analyze data received from various data sources and initiate communication with and/or retrieve data from   the vehicle data source 210, mobile computing device 214, real time data source 220, historical data source 230 wirelessly, or by way of separate computing systems over one or more computer networks (e.g., the Internet).]
receive second information from the second sensor via the wireless interface of the computer system; [e.g. Chintakindi [0028]: The multi-dimensional risk score generation computer 251 may analyze data received from various data sources and initiate communication with and/or retrieve data from   the vehicle data source 210, mobile computing device 214, real time data source 220, historical data source 230 wirelessly, or by way of separate computing systems over one or more computer networks (e.g., the Internet).] 
after transmitting the location information to the server, receive a second security risk level from the server in response to the location information, wherein the second security risk level is associated with historical data associated with the location information; [e.g. Chintakindi [0005]: The data source device may comprise a data source computer and a database storing historical data or real time data associated with a plurality of segments of road. The map data processing device may determine a segment of road associated with the geographical location and receive, from the data source device, one or more of the historical data or real time data for the segment of road. [0018]: The multi-dimensional risk score generation computing device or system is configured to generate one or more multi-dimensional risk scores. [0023] and Fig. 2: The multi-dimensional risk score generation system 200 may include vehicle data source and historical data source.]
Although Chintakindi discloses a plurality of sensors for receiving information related to the movement of a vehicle, Chintakindi does not specifically disclose multiple security risk levels based on the sensors data. However, Stankoulov discloses the following limitations:
determine a first security risk level based on first sensor data from the received first information and based on second sensor data from the received second information; [e.g. Stankoulov Fig. 1, [0007], [0008], [0009]: The system includes: a vehicle sensor module adapted to receive data from a set of sensors that each measure a driving characteristic associated with a vehicle.]
determine the first security risk level is at a heightened security risk level; [e.g. Stankoulov Fig. 5, [0085-0087]: The warning level curve 530 may represent a warning level for various sensed parameters. The critical warning level curve may indicate an upper level of various unsafe driving behaviors.]
in response to determining the first security risk level is at the heightened security risk level, transmit location information to a server via a wide-area network radio of the computer system; [e.g. Stankoulov discloses a positioning engine in communication with the warning module. [0048]: The driver behavior engine may be adapted to communicate with vehicle sensor module 255, profile database 210, map data access module 220, positioning engine 225, path prediction engine 230, warning module 235, user interface module 240, and/or event logging engine 245. [0092-0093]: The vehicle’s current matched position 650 may be determined by the positioning engine 225 based on information received from the vehicle sensor module 255 and map data access module 220. [0120-0121] disclose a process to provide a warning, and receive data from a positioning engine.]
based on the first risk level and the second security risk level, determine a security risk event has occurred; [e.g. Stankoulov [0079]: Each event log data element 440 may include an event log ID, driver ID, vehicle profile ID, location, event type, event description, an optional sensor log, and/or other sub-elements. The event log may store information regarding various driving events (e.g., turning hazards, exceeding posted speed limits, etc.).]
and based on the determination that the security risk event has occurred, record sensor data collected prior to and following the security risk event in memory. [e.g. Stankoulov discloses an event logging engine in [0047-0048], [0056]: the event logging engine may record received information including vehicle sensor information, map information, warning information, driver behavior information, environmental information, and/or other appropriate information. [0079]: Each event log data element 440 may include an event log ID, driver ID, vehicle profile ID, location, event type, event description, an optional sensor log, and/or other sub-elements. The event log may store information regarding various driving events (e.g., turning hazards, exceeding posted speed limits, etc.).]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the plurality of sensors and wireless interface of Chintakindi with the driver behavior engine adapted to receive information from the vehicle sensor module and the map data access module in order to monitor and evaluate driver performance based on the received information (Stankoulov abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.  
Claim(s) 5, 8-9, 14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chintakindi in view of Stankoulov, further in view of US Pub. No. 2007/0027582 (hereinafter; Munnix).
Regarding claims 5 and 14, although Chintakindi discloses a plurality of sensors and a wireless interface, Chintakindi does not specifically disclose a second sensor comprising a motion sensor. However, Munnix discloses the following limitations:
The computer system of claim 1, wherein the second sensor comprises one or more of a motion sensor, a light sensor, a sound sensor, a wireless door sensor, and a load sensor. [e.g. Munnix Fig. 1, Fig. 5, [0053]: A spatial sensor arrangement in which three motion sensors are disposed perpendicular to one another.]    
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the plurality of sensors and wireless interface of Chintakindi with the second and third sensor measures as redundant values of Munnix in order to increase the reliability of the system (Munnix [0025]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.  
Regarding claim 8, although Chintakindi discloses a plurality of sensors and a wireless interface, Chintakindi does not specifically disclose activating a third sensor. However, Munnix discloses the following limitations:
The computer system of claim 1, wherein the instructions further cause the processor to perform, prior to receiving second information from the second sensor via the wireless interface, activating a third sensor based on the first information. [e.g. Munnix [0025]: The device comprises a third sensor which alone measures the motion quantity along the additional direction. The calculated value of the motion quantity along the additional direction is then used as the redundant value to monitor the measured value by this third sensor.]  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the plurality of sensors and wireless interface of Chintakindi with the third sensor measures as redundant values of Munnix in order to increase the reliability of the system (Munnix [0025]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.  
Regarding claims 9 and 18, Chintakindi discloses:
The computer system of claim 8, wherein the first information is associated with a stopping of the vehicle. [Chintakindi [0024-0025]: The vehicle sensors 212 may sense driving data, such as speed, acceleration, rotation, braking, etc.]
Regarding claim 17, although Chintakindi discloses a plurality of sensors and a wireless interface, Chintakindi does not specifically disclose activating a third sensor. However, Munnix discloses the following limitations: 
The method of claim 10, further comprising, prior to receiving second information from one or more sensors via the wireless interface, activating, by the processor, a third sensor based on the first information. [e.g. Munnix [0025]: The device comprises a third sensor which alone measures the motion quantity along the additional direction. The calculated value of the motion quantity along the additional direction is then used as the redundant value to monitor the measured value by this third sensor.]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the plurality of sensors and wireless interface of Chintakindi with the third sensor measures as redundant values of Munnix in order to increase the reliability of the system (Munnix [0025]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562.  The examiner can normally be reached on M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683